Citation Nr: 1338556	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-45 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a disorder manifested by bipolar disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed in detail below, the competent and probative evidence of record indicates a diagnosis of bipolar disorder that is related to the Veteran's military service.  However, the competent and probative evidence does not indicate a diagnosis of PTSD that is related to the Veteran's military stressors.  As such, the Board has bifurcated the issue on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder.  

In March 2012, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an April 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board observes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See the Veteran's October 2013 Informal Hearing Presentation (IHP).  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

FINDINGS OF FACT

1.  The Veteran is shown to have a diagnosed acquired psychiatric disorder other than PTSD, specifically bipolar disorder, that is related to his military service.

2.  The Veteran is not currently diagnosed with PTSD as a result of his reported in-service stressors. 


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed bipolar disorder was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD as well as an acquired psychiatric disorder other than PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in March 2012, the Board remanded these claims and ordered either the AOJ or the AMC to obtain outstanding VA treatment records, obtain outstanding service deck logs, and provide the Veteran with a VA examination for his acquired psychiatric disorder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records and outstanding service deck logs have been obtained and associated with the Veteran's claims folder.  Furthermore, the Veteran was provided a VA psychological examination in January 2013, and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the April 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by letters mailed in December 2008 and March 2012.  Although the March 2012 VCAA letter was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the April 2013 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in January 2013.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his November 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder other than PTSD

The Veteran contends that he has an acquired psychiatric disorder related to his military service.  Specifically, he stated that he served in the Gulf of Tonkin as an on-deck flight operator aboard the U.S.S. Ranger.  He reported that during this period of service, there was a threat of bombings on the ship, in particular during Operation Brown Bear.  As another stressor, the Veteran states that his ship was deployed to Korea during the capture of the U.S.S. Pueblo.  According to the Veteran, he believed that he was going to war, and thus appears to be asserting that he experienced general fear at the prospect of doing so.  He also reported that during service aboard the U.S.S. Ranger, he witnessed two servicemen commit suicide by jumping overboard.  According to the Veteran, the ship's captain did not stop the ship to rescue the servicemen and both servicemen presumably drowned.  Although the Veteran recalls that a total of six servicemen committed suicide, he does not state that he witnessed all of them.  Finally, the Veteran reports that a fuel leak on the ship's deck resulted in a major fire that caused damage to one aircraft.  He does not, however, clarify whether he was on the deck at the time of the fire, nor does he elaborate as to whether he was personally endangered by the fire.  With regard to the statements pertaining to witnessing suicides as well as a fire aboard the U.S.S. Ranger, the Board further notes that the Veteran has not provided dates or names of individuals involved or statements from service buddies who also witnessed these events.  In any event, as will be discussed below, the competent and probative evidence of record indicates that he served aboard the U.S.S. Ranger in the Gulf of Tonkin and was also deployed to Korea during capture of the U.S.S. Pueblo.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnoses of an acquired psychiatric disorder other than PTSD, notably bipolar disorder.  See, e.g., the January 2013 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, a service treatment record dated March 1967 documents the Veteran's treatment for feeling nervous due to being separated from his wife.  At that time, he was diagnosed with situational reaction.  The remainder of the Veteran's service treatment records, to include his separation examination dated September 1969, is absent complaints of or treatment for an acquired psychiatric disorder.  

With regard to the Veteran's statements detailed above, the Board notes that his contention that the U.S.S. Ranger was deployed to Korea in the Sea of Japan during the capture of the U.S.S. Pueblo has been verified by the United States Army and Joint Services Records Research Center (JSRRC) as occurring between January and May 1968.  Furthermore, the evidence of record also verifies that the U.S.S. Ranger was stationed in the Gulf of Tonkin in December 1967.  Indeed, a review of the history of the U.S.S Ranger reveals that it was stationed in the Gulf of Tonkin in December 1967 and that it was involved in combat operations against North Vietnam.  During this period, the Veteran's service treatment and personnel records verify his service aboard the U.S.S. Ranger.  As such, the Board finds that the evidence of record establishes and supports the Veteran's contention that he was present at the time the U.S.S. Ranger was stationed in the Gulf of Tonkin as well as the Sea of Japan in response to the seizure of the U.S.S. Pueblo by the North Koreans.  Hickson element (2) is therefore satisfied.    

Turning to Hickson element (3), nexus, the Board notes that the competent evidence demonstrates that the Veteran's currently diagnosed bipolar disorder is related to his military service.  The only competent medical opinion of record concerning the issue of nexus is the report of the January 2013 VA examiner.  

Specifically, the January 2013 VA examiner considered the Veteran's verified report that during service aboard the U.S.S. Ranger, his ship was deployed to the Gulf of Tonkin as well as to Korea in the Sea of Japan during the capture of the U.S.S. Pueblo.  She also noted the Veteran's current symptoms which included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; memory loss for names of close relative, own occupation, or own name; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control; persistent delusions or hallucinations; grossly inappropriate behavior; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bipolar disorder and concluded that it is at least as likely as not that the Veteran's bipolar disorder is related to his military service.  The examiner's rationale for her conclusion was based on her clinical expertise and her finding that the Veteran had no history of mental illness prior to enlistment in the Navy in 1966.  Furthermore, the Veteran's anger, aggression, obsessional thinking and chronic sleep disturbance appeared to have increased in severity subsequent to his discharge from the Navy.      

The January 2013 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  It also appears to be congruent with the Veteran's medical history.

Crucially, there is no competent medical evidence which indicates that the Veteran's current bipolar disorder is not related to his military service.  Also of significance is the fact that the treatment records associated with the Veteran's claims folder contain nothing to otherwise explain the Veteran's persistent bipolar disorder symptomatology.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current bipolar disorder and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for bipolar disorder.  The benefit sought on appeal is therefore granted.  

Service connection for PTSD

As indicated above, the Veteran contends that he has PTSD related to in-service military stressors.  His in-service stressors with regard to serving in the Gulf of Tonkin and being deployed to Korea during the capture of the U.S.S. Pueblo have been verified.  However, as also indicated above, his stressors with regard to witnessing suicides and a fire while aboard the U.S.S. Ranger have not been verified as he has not provided dates or names of individuals involved or statements from service buddies who also witnessed these events.  In any event, as will be discussed below, the preponderance of the evidence is against a finding that the Veteran is currently diagnosed with PTSD based on in-service stressors.  

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

With respect to element (1), current diagnosis, the competent medical evidence of record does not demonstrate a diagnosis of PTSD based on in-service stressors.  Crucially, as discussed above, the Veteran was afforded a VA psychological examination in January 2013.  The VA examiner noted the Veteran's reported stressors, namely his service aboard the U.S.S. Ranger when he was deployed to the Gulf of Tonkin as well as Korea and that he witnessed suicides.  She also noted the Veteran's current symptoms which included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; memory loss for names of close relative, own occupation, or own name; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control; persistent delusions or hallucinations; grossly inappropriate behavior; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the examiner diagnosed the Veteran with bipolar disorder and alcohol dependence.  The examiner's rationale for declining to diagnose the Veteran with PTSD was based on her finding that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

The January 2013 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board observes that the Veteran has been diagnosed with PTSD as related to his military service following a VA mental health evaluation in December 2008.  However, this diagnosis was not rendered in accordance with the DSM-IV criteria as set forth in 38 C.F.R. § 4.125.  Although he was diagnosed with PTSD in accordance with the DSM-IV criteria in an August 2010 VA mental health evaluation, there is no indication that this diagnosis was based on any military stressors.  Furthermore, he was diagnosed with PTSD, panic disorder with agoraphobia, mood disorder not otherwise specified (NOS), and alcohol dependence by W.A., Psy.D. following a private psychological examination in November 2008.  The Board observes that W.A., Psy.D. noted the Veteran's in-service military stressors including his service aboard the U.S.S. Ranger in the Gulf of Tonkin and deployment to Korea.  However, she also noted the Veteran's postservice symptomatology, to include relationship problems with his wife and son.  Indeed, W.A., Psy.D., did not state with specificity whether the Veteran's diagnosed PTSD was related to his military stressors.  Although she reported that his "[s]ymptoms are service-connected and severe," she did not state whether these symptoms are related to the diagnosis of PTSD, panic disorder, mood disorder, or alcohol dependence.  Moreover, in reporting that the Veteran has symptoms found in individuals suffering from PTSD which included reexperiencing, avoidance, and hyperarousal, she did not specifically state that these are related to any of the Veteran's in-service stressors.  Although she also indicated in an August 2010 treatment record that the Veteran continues to suffer from PTSD, she did not clarify as to whether his PTSD diagnosis was based on military stressors.  On the contrary, as discussed above, the January 2013 VA examiner reviewed the Veteran's available military records as well as the Veteran's entire medical history, and specifically concluded that the symptoms evidenced by the Veteran supported diagnoses of bipolar disorder and alcohol dependence rather than PTSD.  Accordingly, the Board finds the January 2013 VA examination report to be the most probative evidence of record with regard to whether the Veteran suffers from PTSD based on in-service stressors.  

The Board adds that the Veteran underwent a VA mental health evaluation in October 2008 at which time a diagnosis of "rule out PTSD" was reported.  He also underwent a VA mental health evaluation in December 2008 at which time an assessment of PTSD symptoms was reported.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depressed mood and anxiety), has presented no probative clinical evidence of a diagnosis of PTSD based on his in-service military stressors in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of PTSD based on an in-service stressor, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  As such, the Board does not reach the question as to whether any of the Veteran's claimed in-service stressors have been independently corroborated.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for bipolar disorder is granted.

Entitlement to service connection for PTSD is denied.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


